UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-22212 CALVERT SAGE FUND (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Twelve months ended September 30, 2013 Item 1. Report to Stockholders. [Calvert Large Cap Value Fund Annual Report to Shareholders] [Calvert Equity Income Fund Annual Report to Shareholders] Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com . If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If you’re new to online account access, click on Login/Register to open an online account. Once you’re in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. Barbara Krumsiek President and CEO of Calvert Investments, Inc. Dear Calvert Shareholder, For the 12 months ended September 30, 2013, the global equity markets generally had a strong year, while bonds saw more mixed results. Large-cap stocks, as represented by the Russell 1000 Index, posted a healthy 20.9% return, while the smaller-cap Russell 2000 Index led with a 30.1% gain. This occurred despite political turmoil and market concerns worldwide about a forced shutdown of the U.S. government and the upcoming debt ceiling deadline. Despite these advances, it was a challenging year for the financial markets overall. At various times, issues at home and abroad led to marked volatility in the performance of both stocks and bonds. Emerging-market performance was notably low, as fears of slowing growth in China and the Eurozone, along with continuing struggles in the Eurozone periphery, stalled regional investment. As a result, the formerly high-flying MSCI Emerging Markets Index gained only 1.3% for the period. The Barclays U.S. Credit Index, a barometer for the overall U.S. bond market, returned -1.9%. Early in the Fall, Fed Chairman Ben Bernanke’s retirement was big news. The nomination of Vice Chair Janet Yellen as his replacement means the Fed will likely stay the course with current monetary policy. Yet, this is a historic moment for the United States, as Yellen, following Senate approval, will be the first woman to lead this critical agency. Calvert Co-Founder Honored I’m proud to congratulate Calvert co-founder Wayne Silby, who received the prestigious Joseph Wharton Award for Social Impact from The Alumni Club of New York, honoring his lifetime of achievement in impact investing and social entrepreneurship. Besides founding Calvert with John Guffey, Wayne is a co-founder of the Social Venture Network, Co-Chairman of the board of the Calvert Foundation, Chairman of Syntao Ltd., a CSR consultancy in Beijing, and active in other ventures in social impact and entrepreneurship. Calvert Releases New Report on Diversity In March, we published the latest edition of Examining the Cracks in the Glass Ceiling , which measures diversity practices of the companies that constitute the S&P 100 Index. As you know, Calvert believes companies with a diverse workforce are poised for greater success in today’s increasingly global marketplace and will enjoy greater long-term value—a view supported by a growing body of research from McKinsey, Credit Suisse, and others. Companies in the report were rated on 10 indicators: EEO policy, internal diversity initiatives, external diversity initiatives, scope of diversity initiatives, family-friendly benefits, demographic disclosure of employees (EEO-1), highest-paid executives, board diversity, 4 www.calvert.com CALVERT LARGE CAP VALUE FUND ANNUAL REPORT director selection criteria, and overall corporate commitment. The highest-rated compa nies were Citigroup, Merck, The Coca-Cola Company, and J.P. Morgan Chase, all scor ing at least 95 points or more out of 100. We hold these companies in a number of our Calvert portfolios. While some progress has been achieved in corporate diversity practices since our last assessment in 2010, the S&P 100 companies are largely failing to translate progressive practices into increased promotion rates for women and minority employees. For example, women are now hired as often as men. However, more than half of the S&P 100 companies lack diversity among their highest-paid senior executive positions. And women still only represent 19% of board members among these large-cap companies. Much remains to be done, which is why we continue to work with a number of interna tional, multi-stakeholder groups on these issues, as well as conduct advocacy work with individual companies. Stay Informed in the Months Ahead Maintaining a well-diversified mix of U.S. and international stocks, bonds, and cash—appropriate for your goals and risk tolerance—is one of the best ways to mitigate the of an uneven recovery in the economy and markets. Of course, we recommend consulting your financial advisor if you have questions or concerns about your investments. We also invite you to visit our website, www.calvert.com , for fund information, portfolio updates, and commentary from Calvert professionals. As always, we thank you for invest ing with Calvert. The following companies represented the following percentages of Fund net assets: Citigroup 2.27% of Calvert Large Cap Value, 1.32% of Calvert Social Index; Merck 2.26% of Calvert Equity Income, 2.01% of Calvert Large Cap Value, and 1.25% of Calvert Social Index; Coca-Cola 1.29% of Calvert Social Index, 3.20% of Calvert Large Cap Core and 3.29% Calvert Equity Portfolio; J.P. Morgan Chase 2.54% of Calvert Equity Income, 1.74% of Calvert Social Index and 0.34% of Calvert Balanced Portfolio. Holdings are subject to change. www.calvert.com CALVERT LARGE CAP VALUE FUND ANNUAL REPORT 5 As always, Calvert continues to work hard to ensure you have a say in the responsible management of environmental, social, and governance (ESG) factors for the companies in which we invest. Below are highlights of our accomplishments during the reporting period. Conflict Minerals Calvert continued to be a leader among investors on “conflict minerals” through a multi-stakeholder group supporting disclosure requirements enacted as Section 1502 of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010. The disclosure would certify that certain minerals used in cell phones and other consumer electronic components (tin, titanium, tantalum and gold) are not illegally mined to fuel the continuing bloody conflict in the Democratic Republic of Congo (DRC). After the SEC approved and released the final rule to implement the reporting requirements of Section 1502 in August 2012, the U.S. Chamber of Commerce filed a lawsuit against the Securities and Exchange Commission (SEC) to stop implementation. Calvert led the multi-stakeholder group’s effort to forge a common statement urging implementation of the law as outlined by the rule, regardless of the lawsuit. On July 23, the court upheld the “conflict minerals rule” in favor of the SEC and the statute requiring adoption of the rule—a major victory for Calvert and its allies. Extractives Revenue Transparency Widely credited for its leadership role among investors in supporting extractive revenue transparency as an imperative for investors interested in full disclosure of material information related to oil, gas and mining in certain countries, Calvert has remained actively engaged in the SEC rule-making process. The SEC issued final rules for implementation of Section 1504 of the Dodd–Frank Wall Street Reform and Consumer Protection Act on August 22, 2012, which were broadly consistent with the position advocated by Calvert. Our previous written comments to the SEC were cited and quoted extensively in notes to the rules, especially with respect to the materiality of particular factors to which it drew attention. After the U.S. Chamber of Commerce and the American Petroleum Institute filed a lawsuit challenging the rules, Calvert submitted a sworn statement about the problems investors would face if the rules were delayed or revoked. We also sent letters to the SEC emphasizing the materiality of disclosures required by the rules and contributed research to Oxfam America’s January 2013 brief. 6 www.calvert.com CALVERT LARGE CAP VALUE FUND ANNUAL REPORT On July 2, the court “vacated” the SEC’s rule, declaring it inoperative until the SEC addresses certain key issues (the necessity for exemptions for certain countries and public reporting of the disclosures). Calvert subsequently drafted a letter to SEC Chairman Mary Jo White that acknowledged the value of the Commission’s rules to implement Section 1504 and urged her respond to the API vs. SEC decision by reinstating rules consistent with those issued in August 2012, which were endorsed by investors representing more than $5.6 trillion in assets under management. 350.Org Divestment Campaign On Fossil Fuels Calvert watched closely the 350.org campaign urging college and university endowments, as well as other institutional investors, to divest from companies producing fossil fuels. In December, Calvert posted a statement on our website expressing support for the campaign’s broad objectives while making the case for a complementary strategy of active ownership and engagement as represented by our SAGE™ (Sustainability Achieved through Greater Engagement) approach. The statement also pointed to specific fossil fuel companies Calvert has successfully engaged on climate change, alternative energy, and revenue transparency. This includes Marathon Oil, where Calvert’s “enhanced engagement” prompted the company in 2010 to set a target to reduce its greenhouse gas emissions intensity by four percent from a 2008 baseline before 2013. As of 2012, Marathon Oil had already made intensity reductions many times higher than the original goal. Other Shareholder Advocacy Calvert also filed a shareholder resolution this past year with US Bancorp regarding pay-day lending and with Lowe’s about sustainability governance, both of which were successfully withdrawn. We also undertook more engagement with PepsiCo on labor and human rights, water, and sustainability issues. In fact, PepsiCo management credited our recommendations with influencing their decision to strengthen their human rights policy framework. The following companies represented the following percentages of Fund net assets: Marathon Oil 2.44% of Calvert Large Cap Value Fund and 2.14% of Calvert Equity Income Fund; US Bancorp 1.58% of Calvert Large Cap Value Fund and 2.00% of Calvert Equity Income Fund; and Lowe’s 1.83% of Calvert Large Cap Value Fund and 1.51% of Calvert Equity Income Fund; PepsiCo 1.51% of Calvert Equity Income Fund. Holdings are subject to change. www.calvert.com CALVERT LARGE CAP VALUE FUND ANNUAL REPORT 7 Investment Performance For the 12-month period ended September 30, 2013, Calvert Large Cap Value Fund returned 20.66% versus 22.30% for the Russell 1000 Value Index. Stock selection in the Information Technology, Industrials and Materials sector were the primary causes of the Fund’s relative underperformance for the period. Investment Climate The stock market had very good returns over this period, which included the Presidential elections, Hurricane Sandy, and worries about the man-made “fiscal cliff.” The Federal Reserve (Fed) continues to warn that someday they will reduce their $85 billion monthly quantitative easing policy. However, they are again maintaining this accommodative monetary policy while awaiting a rise in the private sector to offset the weakness in the public sector. The dysfunctional political process in Washington, D.C. has been overcome by the Fed’s easy money policy. As the economy began to recover, the fiscal situation in Washington, D.C. improved. Unemployment, which is 7.3% and has been declining slowly, is still priority number one at the Fed. The rate of U.S. economic growth has increased from 0.1% twelve months ago to a comparatively robust 2.5% in the second quarter of 2013. Automobile sales continued to rebound thanks to a loosening of lending standards and the aging auto fleet. Housing starts reached a seven-year high and housing prices are beginning to climb, which boosts consumer confidence, spending and wealth. Although being run by the lame duck Ben Bernanke, the Fed appears to be the only institution in Washington, D.C. that is functioning properly to aid the economy. With Federal agencies such as the IRS and NSA under siege, and the usual dysfunctional Congress, monetary policy is the only tool to keep the economy growing. In this environment, the Fed is forced to not tighten. 8 www.calvert.com CALVERT LARGE CAP VALUE FUND ANNUAL REPORT CALVERT LARGE CAP VALUE FUND S EPTEMBER 30, 2013 T
